Citation Nr: 1515542	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected anxiety disorder not otherwise specified (NOS) with posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial in excess of 30 percent for service-connected coronary artery disease status post coronary artery bypass grafting (CABG).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to service connection for diabetic peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for diabetic peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2011 rating decisions of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that, in part, granted service connection for anxiety disorder, claimed as PTSD (rated 10 percent from February 24, 2009) and coronary artery disease status post CABG (rated 30 percent from August 31, 2010).  

During the pendency of this appeal, a January 2013 rating decision amended the Veteran's service-connected anxiety disorder to include PTSD and granted an increased rating of 70 percent for the entire period; thus that issue on appeal has been recharacterized as above.

The Veteran's original claim of entitlement to a TDIU rating has not been adjudicated by the AOJ.  However, as the present appeal includes matters involving increased ratings, the TDIU claim is part and parcel of those claims, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran has filed a July 2014 notice of disagreement with the June 2014 rating decision denying service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities.  However, a statement of the case for those matters has yet to be issued.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board notes that a September 2011 Social Security Administration (SSA) determination refers to a March 2011 disability evaluation by a consulting physician, Dr. Samer Choksi, M.D., that included a diagnosis of depression with PTSD.  While the SSA decision is of record, records underlying the award are not in the record and should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, a September 2012 VA treatment record notes that the Veteran had stopped receiving mental health care from VA providers, and instead was receiving alternative mental health care in the outside community.  Thus, it appears that private records of psychiatric treatment are also outstanding.  As these records are likely to contain information that is pertinent to the Veteran's claims, attempts must be made to secure them.

The most recent VA examination conducted in conjunction with the Veteran's appeal seeking a higher rating for his anxiety disorder with PTSD was in July 2011.  Considering the additional development indicated above (with respect to updated psychiatric treatment records), and the fact that almost four years have passed since the last examination, the Board finds that a contemporaneous examination is needed.

With respect to the Veteran's appeal seeking a higher rating for service-connected coronary artery disease status post CABG, the Board finds that further development is required prior to adjudication of that matter on its merits.  Notably, the Veteran's most recent VA examination in conjunction with that claim was conducted in July 2011.  Since then, the Veteran's representative has indicated, in April 2012 and June 2013 statements, that the Veteran believes his coronary artery disease status post CABG has become worse.  Therefore, a new examination is needed.

Furthermore, with respect to his appeal seeking a TDIU rating due to service-connected disabilities, as that matter is inextricably intertwined with his increased rating claims, adjudication of that matter must be deferred at this time. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the identifying information and authorizations needed to obtain updated records of all private and VA treatment he has received for his anxiety disorder with PTSD and coronary artery disease status post CABG.  Specifically, obtain all records of psychiatric treatment obtained from private providers (as indicated in the September 2012 Villages CBOC record noted above.

2. Secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including all medical evidence considered.  If such is provided by disc, then print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3. Then, arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the current severity of his anxiety disorder NOS with PTSD.   

a. Based on a review of the entire record, examination of the Veteran, and any tests or studies needed, the examiner should note all pertinent findings and features of the Veteran's anxiety disorder NOS with PTSD.

b. The examiner should describe the Veteran's functional and occupational impairment from his service-connected anxiety disorder NOS with PTSD, and considering and discussing as necessary the Veteran's educational background (B.S. in computer science)  and work history (truck driver, HVAC technician, manager in a telecommunications company, and golf cart assembly), furnish an assessment as to the types of employment he would be able to participate in from a medical standpoint, if any (without considering his age and any nonservice-connected disabilities).  

4. Then, arrange for the Veteran to be examined by a VA cardiologist to determine the current severity of his coronary artery disease status post CABG.  

a. Based on a review of the entire record, examination of the Veteran, and any tests or studies needed (to include exercise testing), the examiner should note all pertinent findings and features of the Veteran's coronary artery disease status post CABG.

b. The examiner should describe the Veteran's functional and occupational impairment from his service-connected coronary artery disease status post CABG, and considering and discussing as necessary the Veteran's educational background (B.S. in computer science)  and work history (truck driver, HVAC technician, manager in a telecommunications company, and golf cart assembly), furnish an assessment as to the types of employment he would be able to participate in from a medical standpoint, if any (without considering his age and any nonservice-connected disabilities).  

All medical opinions provided must include a complete rationale.

5. If the medical opinions provided in response to the question posed in items 1 and 2 (above) is that the Veteran's service-connected anxiety disorder NOS with PTSD or coronary artery disease status post CABG do not (alone or together) preclude "substantially gainful" employment, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on a review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected disabilities (anxiety disorder NOS with PTSD, coronary artery disease status post CABG, diabetes mellitus type II, and residuals of a cardiac surgery scar) has on his employability, considering his education (B.S. in computer science)  and work history (in both physical and sedentary positions, including several years as a manager at a telecommunications firm), but not the effects of age and any nonservice-connected disabilities.

The consulting vocational specialist should opine whether the Veteran's service-connected disability precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify and provide examples of the types of employment that would be inconsistent with the service-connected disability and any types of employment that would remain feasible despite the service-connected disability.  Furthermore, the consultant should provide an opinion as to whether the rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue, and for which his mental condition enables him to permit training.

The VA vocational counselor should provide rationale for all opinions offered.

6. Then, issue an SOC addressing each of the following service connection issues (unless an issue is otherwise shown to have been fully granted or fully withdrawn by the Veteran): entitlement to service connection for diabetic peripheral neuropathy of the right upper extremity, entitlement to service connection for diabetic peripheral neuropathy of the left upper extremity, entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity, and entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity.

7. 
The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




